--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PROPERTY OPTION AGREEMENT


THIS AGREEMENT made and entered into as of the 15th day of March, 2008


BETWEEN:           MinQuest Inc., a company having a mailing address at 4235
Christy Way, Reno, Nevada, 89519, U.S.A.


(herein called the “Optionor”)


OF THE FIRST PART




AND:                      Patriot Gold Corp., a company having an office at
#501-1775 Bellevue Ave., West Vancouver, B.C., Canada V7V 1A9


(herein called the “Optionee”)


OF THE SECOND PART


WHERAS the Optionor has represented that it is the sole recorded and beneficial
owner in and to the property called the NK Project (the “Property) described in
Schedule “A” attached hereto;


AND WHEREAS the Optionor, subject to the Net Smelter Royalty reserved to the
Optionor, now wishes to grant to the Optionee the exclusive right and option to
acquire an undivided 100% right, title and interest in and to the Property on
the terms and conditions hereinafter set forth;


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises,
the mutual covenants herein set forth and the sum of One Dollar ($1.00) of
lawful money of U.S. currency now paid by the Optionee to the Optionor (the
receipt whereof is hereby acknowledged), the Parties hereto do hereby mutually
covenant and agree as follows:


1.           Definitions


The following words, phrases and expressions shall have the following meanings:


(a)           “After Acquired Properties” means any and all mineral interests
staked, located, granted or acquired by or on behalf of either of the parties
hereto during the currency of this Agreement which are located, in the whole or
in part, within one mile of the existing perimeter of the Property;


(b)           “Exchange” means OTCBB Venture Exchange;


 

 
1

--------------------------------------------------------------------------------

 
 
(c)           “Expenditures” includes all direct or indirect expenses [net of
government incentives and not including payments to the Optionor pursuant to
section 4, paragraphs (a), (b)(ii), (c)(ii), (d)(ii), (e)(ii), (f)(ii), (g)(ii),
(h)(ii), (i)(ii), (j)(ii), and (k)(ii) hereof ] of or incidental to Mining
Operations. The certificate of the Controller or other financial officer of the
Optionee, together with a statement of Expenditures in reasonable detail shall
be prima facie evidence of such Expenditures; the parties hereto agree that
Property payments and Property expenditures are separate payments as outlined in
paragraph 4;


(d)           “Facilities” means all mines and plants, including without
limitation, all pits, shafts, adits, haulageways, raises and other underground
workings, and all buildings, plants, facilities and other structures, fixtures
and improvements, and all other property, whether fixed or moveable, as the same
may exist at any time in, or on the Property and relating to the operator of the
Property as a mine or outside the Property if for the exclusive benefit of the
Property only;


(e)           “Force Majeure” means an event beyond the reasonable control of
the Opionee that prevents or delays it from conducting the activities
contemplated by this Agreement other than the making of payments referred to in
Section 4 herein. Such events shall include but not be limited to acts of God,
war, insurrection, action of governmental agencies reflecting an instability in
government procedures, or delay in permitting unacceptable to both Optionor and
Optionee;


(f)           “Mineral Products” means the commercial end products derived from
operating the Property as a mine:


(g)           “Mining Operations” includes:


(i)           every kind of work done on or with respect to the Property by or
under the direction of the Optionee during the Option Period or pursuant to an
approved Work Program; and


(ii)           without limiting the generality of the foregoing, including all
work capable of receiving assessment credits pursuant to the Mines and Minerals
act of Nevada and the work of assessment, geophysical, geochemical and
geological surveys, studies and mapping, investigating, drilling, designing,
examining equipping, improving, surveying, shaft sinking, raising, cross-cutting
and drifting, searching for, digging, trucking, sampling, working and procuring
minerals, ores and metals, in surveying and bringing any mineral claims to lease
or patent, in doing all other work usually considered to be prospecting,
exploration, development, a feasibility study, mining work, milling
concentration, beneficiation or ores and concentrates, as well as the separation
and extraction of Mineral Products and all reclamation, restoration and
permittingactivities;

 
2

--------------------------------------------------------------------------------

 



(h)           “Net Smelter Royalty” means that Net Smelter Royalty as defined in
Schedule “B” attached hereto (“NSR”);


(i)           “Option” means the option granted by the Optionor to the Optionee
to acquire, subject to the NSR reserved to the Optionor, an undivided 100%
right, title and interest in and to the Property as more particularly set forth
in Section 4;


(j)           “Option Period” means the period from the date hereof to the date
at which the Optionee has performed its obligations to acquire its 100% interest
in the Property as set out in Section 4 hereof, which ever shall be the lesser
period;


(k)           “Property” means the mineral claims described in Schedule “A”;


(l)           “Filing Fees” means all fees, payments and expenses necessary to
keep the mineral claims in good standing with federal, state and local
government entities;


(m)           “Work Program” means a program of work reasonably acceptable to
both parties in respect of a particular Property, contained in a written
document setting out in reasonable detail;


(i)           An outline of the Mining Operations proposed to be undertaken and
conducted on the Property, specifically stating the period of time during which
the work contemplated by the proposed program is to be done and performed;


(ii)           The estimated cost of such Mining Operations including a proposed
budget providing for estimated monthly cash requirements in advance and giving
reasonable details; and


(iii)           The identity and credentials of the person or persons
undertaking the Mining Operations so proposed if not the Optionor, reasonably
acceptable to both parties hereto.


2.           Headings


Any heading, caption or index hereto shall not be used in any way in construing
or interpreting any provision hereof.

 
3

--------------------------------------------------------------------------------

 

3.           Singular, Plural


Whenever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning plural or feminine or body politic or corporate or
vice versa, as the context so requires.


4.           Option


The Optionor hereby grants to the Optionee the sole and exclusive right and
option (the “Option”) to earn a 100% interest in the Property exercisable as
follows:


(a)           The Optionee paying the sum of $20,000 USD to the Optionor by way
of cash and reimburse all holding costs and expenses of location of mining
claims, such expenses to be identified in Schedule “C”;


(b)           On or before March 15th, 2009


(i)           The Optionee incurring Expenditures of $50,000 USD on the
property;


(ii)           The Optionee paying $20,000 USD to the Optionor;


(c)           On or before March 15th, 2010


(i)           The Optionee incurring Expenditures of $150,000 USD on the
Property in addition to the expenditures referred to in clause (b)(i);


(ii)           The Optionee paying $20,000 U.S to the Optionor;


(d)           On or before March 15th, 2011


(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i) and
(c)(i) hereof; and


(ii)           The Optionee paying $35,000 USD to the Optionor;


(e)           On or before March 15th, 2012


(i)           The Optionee incurring Expenditures of $350,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i)
and (d)(i) hereof; and


(ii)           The Optionee paying $45,000 USD to the Optionor; and

 
4

--------------------------------------------------------------------------------

 

(f)           On or before March 15th, 2013


(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i) and (e)(i) hereof;


(ii)           The Optionee paying $50,000 USD to the Optionor.




(g)           On or before March 15th, 2014


(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i) and (e)(i) and (f)(i) hereof


(ii)           The Optionee paying $50,000 USD to the Optionor; and




(h)           On or before March 15th, 2015


(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i), (e)(i), (f)(i) and (g)(i) hereof;


(ii)           The Optionee paying $50,000 USD to the Optionor; and


(i)           On or before March 15th, 2016


(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i), (e)(i), (f)(i), (g)(i) and (h)(i) hereof;


(ii)           The Optionee paying $50,000 USD to the Optionor; and




(j)           On or before March 15th, 2017


(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i), (e)(i), (f)(i), (g)(i), (h)(i) and (i)(i) hereof;


(ii)           The Optionee paying $50,000 USD to the Optionor; and



 
5

--------------------------------------------------------------------------------

 



(k)           On or before March 15th, 2018


(i)           The Optionee incurring Expenditures of $750,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i), (e)(i), (f)(i), (g)(i), (h)(i), (i)(i) and (j)(i) hereof;


(ii)           Optionee paying $100,000 USD to the Optionor.  Following which
the Optionee shall be deemed to have exercised the Option (the “Exercise Date”)
and shall be entitled to an undivided 100% right, title and interest in and to
the Property with the full right and authority to equip the Property for
production and operate the Property as a mine subject to the rights of the
Optionor to receive the NSR.


The Optionee shall have the one time right exercisable for 90 days following
completion of a bankable feasibility study to buy up to one half (50%) of the
Optionor’s NSR interest (i.e. an amount equal to 1.5% of the NSR interest) for
USD $2,250,000. The right to purchase the said NSR interest shall be exercised
by the Optionee providing the Optionor with notice of the purchase accompanied
by payment in the amount of USD $2,250,000.


The Optionor and Optionee understand and confirm that all Expenditures incurred
in a particular period, including any excess in the amount of Expenditures
required to be incurred to maintain the Option during such period, shall be
carried over and included in the aggregate amount of Expenditures for the
subsequent period, but not to exceed more than three (3) consecutive years.


Notwithstanding paragraphs (b)(i), (c)(i), (d)(i), (e)(i), (f)(i), (g)(i),
(h)(i), (i)(i), (j)(i) and (k)(i) if the Optionee has not incurred the requisite
Expenditures to maintain its option in good standing prior to March 15th  of any
given year, the Optionee may pay to the Optionor within 60 days following the
expiry of such period, the amount of the deficiency and such amount shall
thereupon be deemed to have been Expenditures incurred by the Optionee during
such period.


(l)           The doing of any act or the incurrence of any cash payments by the
Optionee shall not obligate the Optionee to do any further acts or make any
further payments with the exception of fees and expenses to keep said property
in good standing as per paragraph 8b.


5.           Transfer of Title


Upon Optionee’s completion of all requirements to earn a 100 percent interest in
the Property, the Optionor will deliver or cause to be delivered to the
Optionee’s solicitors a duly executed transfer of Property in favor of the
Optionee (the “Optionee Transfer”). The Optionee shall be entitled to record the
Optionee Transfer with the appropriate government offices to effect transfer of
legal title of the Property into its own name upon the full and complete
exercise of the Option by the Optionee. In the event the Optionee Transfer is
recorded the Optionor shall be entitled to record notice of its NSR interest.

 
6

--------------------------------------------------------------------------------

 



6.           Mining Operations during Option


During the Option Period, the Optionor may provide its mineral exploration
expertise on the Property, on a consultation basis for and on behalf of the
Optionee, at the election of the Optionee.  However, the Optionee has the
exclusive right to determine what Expenditures and Mining Operations it will
perform, when they will be performed, and by whom. If the Optionee elects to use
the mineral expertise and consulting services of the Optionor, then the Optionor
shall invoice for time for consulting services and related travel expenses from
time to time and the prompt payment of such invoices when due shall constitute a
portion of Expenditures by the Optionee as contemplated under Section 4 hereof.


During the currency of this Agreement, the Optionee, its servants, agents and
workmen and any persons duly authorized by the Optionee, shall have the right of
access to and from and to enter upon and take possession of and prospect,
explore and develop the Property in such manner as the Optionee in its sole
discretion may deem advisable and shall have the right to remove and ship
therefrom ores, minerals, metals, or other products recovered in any manner
therefrom.


7.           Assignment


During the Option Term, both parties shall have the right to sell, transfer,
assign, mortgage, pledge its interest in this Agreement or its right or interest
in the Property. It will be a condition of any assignment under this Agreement
that such assignee shall agree in writing to be bound by the terms of this
Agreement applicable to the assignor.


8.           Termination


This Agreement shall forthwith terminate in circumstances where:


(a)           The Optionee shall fail to comply with any of its obligations
hereunder, subject to Force Majeure, and within 30 days of receipt by the
Optionee of written notice from the Optionor of such default, the Optionee has
not:


(i)           cured such default, or commenced proceedings to cure such default
and prosecuted same to completion without undue delay; or


(ii)           given the Optionor notice that it denies that such default has
occurred.

 
7

--------------------------------------------------------------------------------

 

In the event that the Optionee gives notice that it denies that a default has
occurred, the Opionee shall not be deemed to be in default until the matter
shall have been determined finally through such means of dispute resolution as
such matter has been subjected to by either party; or


(b)           The Optionee gives notice of termination to the Optionor, which it
shall be at liberty to do at any timeafter the execution of this Agreement. If
and when the Optionee elects to terminate this Agreement, or terminate one of
the projects comprising the Property, at such time the Property or the specific
project will be returned to the Optionor and all claim fees, payments and
expenses will be paid in order to maintain the property in good standing for one
year after termination.


Upon the termination of this Agreement under this Section 8, the Optionee shall
cease to be liable to the Optionor in debt, damages, claim fees or otherwise,
other than to pay the claim fees as described in paragraph (b) of this Section 8
and all liabilities referred to in Section 11.


Upon termination of this Agreement under this Section 8, the Optionee shall
return the Property, including all property within the designated boundary of
the area of interest, to the Optionor. The Optionee shall vacate the Property
within a reasonable time after such termination and relinquishment, but shall
have the right of access to the Property for a period of six months thereafter
for the purpose of removing its chattels, machinery, equipment and fixtures.


9.           Representations, Optionies and Covenants of the Optionor


The Optionor represents, options and covenants to and with the Optionee as
follows:


(a)           The Optionor is a company duly organized validly existing and in
good standing under the laws of Nevada;


(b)           The Optionor has full power and authority to carry on its business
and to enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;


(c)           Neither the execution and delivery of this Agreement, nor any of
the agreements referred to herein or contemplated hereby, nor the consummation
of the transactions hereby contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;


(d)           The execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents;
 
 
8

--------------------------------------------------------------------------------

 



(e)           The Agreement constitutes a legal, valid and binding obligation of
the Optionor;


(f)           The Property is accurately described in Schedule “A”, is in good
standing under the laws of the jurisdiction in which it is located and is free
and clear of all liens, charges and encumbrances;


(g)           The Optionor is the sole recorded and beneficial owner of the
Property and has the exclusive right to enter into this Agreement and all
necessary authority to transfer its interest in the Property in accordance with
the terms of this Agreement;


(h)           No Person, firm or corporation has any proprietary or possessorty
interest in the Property other than the Optionor, and no person, firm or
corporation is entitled to any royalty or other payment in the nature of rent or
royalty on any minerals, ores, metals or concentrates or any other such products
removed from the Property other than the government of the state of Nevada
pursuant to statute; notwithstanding any Federal, State or County royalties or
net proceeds tax derived from mining operations.


(i)           Upon request by the Optionee, and at the sole cost of the
Optionee, the Optionor shall deliver or cause to be delivered to the Optionee
copies of all available maps and other documents and data in its possession
respecting the Property. Nothing will be withheld, hidden, or kept from the
Optionee, whether the data or information is held or not by the Optionor; and


(j)           Subject to performance by the Optionee of its obligations under
Section 4, during the Option Period, the Optionor will keep the Property in good
standing, free and clear of all liens, charges and encumbrances, will carry out
all Mining Operations on the Property in a miner-like fashion if the Optionee
elects to use the mining expertise and consulting services of the Optionor, will
obtain all necessary licenses and permits as shall be necessary and will file
all applicable work up to the legal limits as assessment work under the Mines
and Mineral Act (Nevada)


10.           Representations, Optionies and Covenants of the Optionee


The Optionee represents, Options and covenants to and with the Optionor that:


(a)           The Optionee is a company duly organized validly existing and in
good standing under the laws of Nevada;

 
9

--------------------------------------------------------------------------------

 

(b)           The Optionee has full power and authority to carry on its business
and to enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;


(c)           Neither the execution and delivery of this Agreement, nor any of
the agreements referred to herein or contemplated hereby, nor the consummation
of the transactions hereby contemplated conflict with,
result in the breach of or accelerate the performance required by, any agreement
to which it is a party;


(d)           The execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws of any
jurisdiction applicable or pertaining thereto or of its constating documents;
and


(e)           This Agreement constitutes a legal, valid and binding obligation
of the Optionee.


11.           Indemnity and Survival of Representation


The representation and Optionies hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Property by the Optionee and each of the
parties will indemnify and save the other harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of any
representation, option, covenant, agreement or condition made by them and
contained in this Agreement.


The Optionor agrees to indemnify and save harmless the Optionee from any
liability to which it may be subject arising from any Mining Operations carried
out by the Optionor or at its direction on the Property. The Optionee agrees to
indemnify and save harmless the Optionor from any liability to which it may be
subject arising from any Mining Operations carried out by the Optionee or at its
direction on the Property.


The Optionor agrees to indemnify and save harmless the Optionee from any
liability arising form any and every kind of work done on or with respect to the
Property prior to the signing of this Agreement (the “Prior Operations”).
Without limiting the generality of the foregoing, Prior Operations includes all
work capable of receiving assessment credits pursuant to The Mines and Minerals
Act of Nevada and the work of assessment, geophysical, geochemical and
geological surveys, studies and mapping, investigating, drilling, designing,
examining equipping, improving, surveying, shaft sinking, raising, cross-cutting
and drifting, searching for, digging, trucking, sampling, working and procuring
minerals, ores and metals, in surveying and bringing any mineral claims to lease
or patent, in doing all other work usually considered to be prospecting,
exploration, development, a feasibility study, mining work, milling,
concentration, beneficiation of ores and concentrates, as well as the separation
and extraction of Mineral Products and all reclamation, restoration and
permitting activities.

 
10

--------------------------------------------------------------------------------

 



12.           Confidentiality


The parties hereto agree to hold in confidence all information obtained in
confidence in respect of the Property or otherwise in connection with this
Agreement other than in circumstances where a party has an obligation to
disclose such information in accordance with applicable securities legislation,
in which case such disclosure shall only be made after consultation with the
other party.


13.           Notice


All notices, consents, demands and requests ( in this Section 13 called the
“Communication”) required or permitted to be given under this Agreement shall be
in writing and may be delivered personally sent by telegram, by telex or
telecopier or other electronic means or may be forwarded by first class prepaid
registered mail to the parties at their addresses first above written. Any
Communication delivered personally or sent by telegram, telex or telecopier or
other electronic means including email shall be deemed to have been given and
received on the second business day next following the date of sending. Any
Communication mailed as aforesaid shall be deemed to have been given and
received on the fifth business day following the date it is posted, addressed to
the parties at their addresses first above written or to such other address or
addresses as either party may from time to time specify by notice to the other;
provided, however, that if there shall be a mail strike, slowdown or other labor
dispute which might effect delivery of the Communication by mail, then the
Communication shall be effective only if actually delivered. For purposes of
this agreement and as a definition of address the Optionor’s email shall be
defined as rrkern@charter.net and the Optionor’s telecopier number is
775-746-0938. The Optionee’s email shall be defined as info@patriotgoldcorp.com
and the Optionee’s telecopier number is 604-925-5258. Notice will be provided to
each party should their respective email address change.


14.           Further Assurances


Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order to fully perform and carry out the
terms of this Agreement


15.           Entire Agreement


The parties hereto acknowledge that they have expressed herein the entire
understanding and obligation of this Agreement and it is expressly understood
and agreed that no implied covenant, condition, term or reservation, shall be
read into this Agreement relating to or concerning any matter or operation
provided for herein

 
11

--------------------------------------------------------------------------------

 

16.           Proper Law and Arbitration


This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada and the laws of the United States of America. The parties
hereto hereby irrevocably attorn to the jurisdiction of the Courts of Nevada.
All disputes arising out of or in connection with this Agreement, or in respect
of any defined legal relationship associated therewith or derived therefrom,
shall be referred to and finally resolved by a sole arbitrator by arbitration
under the rules of The Arbitration Act of Nevada.


17.           Enurement


This Agreement will ensure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.


18.           After Acquired Properties


(i)           The parties covenant and agree, each with the other, that any and
all After Acquired Properties shall be subject to the terms and conditions of
this Agreement and shall be added to and deemed, for the purposes hereof, to be
included in the Property. Any costs incurred by the Optionor in staking,
locating, recording or otherwise acquiring any “After Acquired Properties” will
be deemed to be Mining Operations for which the Optionor will be entitled to
reimbursements as part of the Expenditures payable by the Optionee hereunder.


(ii)           Any additional claims agreed by the Optionee to be staked by the
Optionor within 1 mile from the existing perimeter of the Property boundaries
shall form party of this Agreement. The Optionee will reimburse the Optionor for
the costs of staking the additional claims, unless the Optionee does not elect
to have the additional claims subject to this Agreement.


19.           Default


Notwithstanding anything in this Agreement to the contrary if any party (a
“Defaulting Party”) is in default of any requirement herein set forth the party
affected by such default shall give written notice to the Defaulting Party
specifying the default and the Defaulting Party shall not lose any rights under
this Agreement, unless thirty (30) days after the giving of notice of default by
the affected party the Defaulting Party has failed to take reasonable steps to
cure the default by the appropriate performance and if the Defaulting Party
fails within such period to take reasonable steps to cure any such default, the
affected party shall be entitled to seek any remedy it may have on account of
such default including, without limiting, termination of this Agreement.

 
12

--------------------------------------------------------------------------------

 

20.           Payment


All references to monies herein shall be in US funds unless otherwise specified.
The Optionee shall make payments for the Expenditures incurred by the Optionor
no later than 30 days after the receipt of invoices delivered by the Optionee to
do any acts or make any payments hereunder, and any act or payment or payments
as shall be made hereunder shall not be construed as obligating the Optionee to
do any further act or make any further payment or payments.


21.           Supersedes Previous Agreements


This Agreement supersedes and replaces all previous oral or written agreements,
memoranda, correspondence or other communications between the parties hereto
relating to the subject matter hereof.




IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the 15th day of March, 2008


MinQuest Inc.






Per: /S/ Richard A. Kern,
Richard A. Kern, President


Patriot Gold Corp.






Per: /S/ Robert Coale
Robert Coale, President

 
13

--------------------------------------------------------------------------------

 



SCHEDULE “A”


Sections 13, 24, 25, T14N, R34E, MDB&M, Mineral County, Nevada


CLAIM NAME                                                             NMC
NUMBER


NK
1                                                                                  
    Pending
NK
2                                                                                    
  Pending
NK
3                                                                                     
 Pending
NK
4                                                                                     
 Pending
NK
5                                                                                     
 Pending
NK
6                                                                                     
 Pending
NK
7                                                                                     
 Pending
NK
8                                                                                     
 Pending
NK
9                                                                                     
 Pending
NK
10                                                                                     Pending
NK
11                                                                                     Pending
NK
12                                                                                     Pending
NK
13                                                                                     Pending
NK
14                                                                                     Pending
NK
15                                                                                     Pending
NK
16                                                                                     Pending
NK
17                                                                                     Pending
NK
18                                                                                     Pending
NK
19                                                                                     Pending
NK
20                                                                                     Pending
NK
21                                                                                     Pending
NK
22                                                                                     Pending
NK
23                                                                                     Pending
NK
24                                                                                     Pending
NK
25                                                                                     Pending
NK
26                                                                                     Pending
NK
27                                                                                     Pending
NK
28                                                                                     Pending



 
14

--------------------------------------------------------------------------------

 



SCHEDULE “B”




“Net Smelter Return” shall mean the aggregate proceeds received by the Optionee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:


(a)           The cost of transportation of the ores, concentrates or metals
from the Property to such smelter or other purchaser, including related
insurance;
(b)           Smelting and refining charges including penalties; and


The Optionee shall reserve and pay to the Optionor a NSR equal to three (3%)
percent of Net Smelter Return.


Payment of NSR payable to the Optionor hereunder shall be made quarterly within
thirty (30) days after the end of each calendar quarter during which the
Optionee receives Net Smelter Returns in USD dollars or in kind bullion at the
iscretion of the Optionor. Within (60) days after the end of each calendar
quarter for which the NSR for such year shall be audited by the Optionee and any
adjustments in the payments of NSR to the Optionor shall be made forthwith after
completion of the audit. All payments of NSR to the Optionor for a calendar year
shall be deemed final and in full satisfaction of all obligations of the
Optionee in respect thereof if such payments or the calculations thereof are not
disputed by the Optionor of the same audited statement. The Optionee shall
maintain accurate records relevant to the determination of the NSR and the
Optionor or its authorized agent, shall be permitted the right to examine such
records at all reasonable times.





 
15

--------------------------------------------------------------------------------

 

SCHEDULE “C”




Claim expenses 28 claims @ $100/claim
  $ 2,800.00            
BLM Location filing fees 28 @ $170
  $ 4,760.00            
County Location fees  28 @ $35.50
  $ 994.00            
Annual filing fees BLM, County
  $ 0.00            
Total
  $ 8,554.00  



 
16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 